                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


MIGUEL QUINONES

                          Petitioner,

v.                                           CIVIL ACTION NO. 2:18-cv-00605
                                             (Criminal No. 2:16-cr-00116)

UNITED STATES OF AMERICA,

                          Respondent.


                                        ORDER

      This action was referred to United States Magistrate Judge Omar Aboulhosn

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On January 9, 2020, Magistrate Judge Aboulhosn

submitted his Proposed Findings & Recommendations [ECF No. 123] (“PF&R”),

recommending that this court DENY Movant’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal Custody [ECF No. 108]

and REMOVE this matter from the court’s docket. Neither party timely filed

objections to the PF&R nor sought an extension of time.

      A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge
as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DENIES Movant’s Motion [ECF No. 108] and REMOVES this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.



                                       ENTER:       March 24, 2020
